Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 1 of 35 Page ID #:219



   1    MANNY J. CAIXEIRO (Bar No. 320473)        Scott R. Miller (SBN 112656)
        manny.caixeiro@dentons.com                smiller@sheppardmullin.com
   2    DENTONS US LLP                            SHEPPARD, MULLIN, RICHTER
        601 South Figueroa Street, Suite 2500     &
   3    Los Angeles, California 90017-5704           HAMPTON LLP,
   4    Telephone: (213) 892-5010                 333 South Hope Street, 43rd Floor
        Facsimile: (213) 623-9924                 Los Angeles, CA 90071
   5                                              Telephone: (213) 620-1780
        TIMOTHY J. CARROLL (pro hac vice)         Facsimile: (213) 620-1398
   6    tim.carroll@dentons.com
        DENTONS US LLP                            Steven G. Schortgen (Pro Hac Vice)
   7    233 South Wacker Drive, Suite 5900        sschortgen@sheppardmullin.com
        Chicago, IL 60606-6361                    Jennifer Klein Ayers (Pro Hac Vice)
   8    Telephone: (312) 876-8000                 jayers@sheppardmullin.com
        Facsimile: (312) 876-7934                 SHEPPARD, MULLIN, RICHTER
   9                                              &
        Attorneys for Plaintiff                      HAMPTON LLP
  10                                              2200 Ross Ave, 24th Floor
  11                                              Dallas, Texas 75201
                                                  Telephone: (469) 391-7400
  12                                              Facsimile: (469) 391-7401

  13                                              (Continued on signature page)
  14                                              Attorneys for Defendant
  15
  16                           UNITED STATES DISTRICT COURT
  17                         CENTRAL DISTRICT OF CALIFORNIA
  18                                WESTERN DIVISION
  19
  20    SANDERLING MANAGEMENT                   Case No. CV 21-2324-GW-JCx
        LTD.
  21                                            PROTECTIVE ORDER
                       Plaintiff,
  22
                vs.                             Judge:            George Wu
  23                                            Magistrate Judge: Jacqueline
  24    SNAP INC.                                                 Choojian

  25                   Defendant.

  26
  27
  28

                                           -1-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 2 of 35 Page ID #:220



   1
   2           IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of
   3   the Federal Rules of Civil Procedure and subject to the approval of the Court, by
   4   Sanderling Management Ltd. (“Plaintiff” or “Sanderling”) and Snap Inc.
   5   (“Defendant” or “Snap”) (collectively, the “parties”) between the parties and by
   6   their respective undersigned counsel, that this Stipulation and Order shall govern
   7   the handling of documents, depositions, deposition exhibits, interrogatory
   8   responses, admissions, and any other information produced, given, or exchanged by
   9   and among the parties and any non-parties to each of the respective above-
  10   captioned action.
  11           Accordingly, based upon the agreement of the parties, IT IS HEREBY
  12   ORDERED pursuant to Rule 26(c) of the Federal Rules of Civil Procedure that the
  13   following Procedures shall be adopted for the protection of confidential and
  14   proprietary information:
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -2-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 3 of 35 Page ID #:221



   1                 PROCEDURES FOR PROTECTION OF CONFIDENTIAL
   2                          AND PROPRIETARY INFORMATION
   3   1.      DEFINITIONS
   4           1.1     Challenging Party: a Party or Non-Party that challenges the
   5   designation of information or items under this Order.
   6           1.2     “CONFIDENTIAL” Information or Items: information (regardless of
   7   how it is generated, stored or maintained) or tangible things that qualify for
   8   protection under Federal Rule of Civil Procedure 26(c), and as specified below.
   9           1.2 (a)       This action is likely to involve trade secrets, customer and
  10   pricing lists and other valuable research, development, commercial, financial,
  11   technical and/or proprietary information for which special protection from public
  12   disclosure and from use for any purpose other than prosecution of this action is
  13   warranted. Such confidential and proprietary materials and information consist of,
  14   among other things, confidential business or financial information, information
  15   regarding confidential business practices, or other confidential research,
  16   development, or commercial information (including information implicating
  17   privacy rights of third parties), information otherwise generally unavailable to the
  18   public, or which may be privileged or otherwise protected from disclosure under
  19   state or federal statutes, court rules, case decisions, or common law. Accordingly,
  20   to expedite the flow of information, to facilitate the prompt resolution of disputes
  21   over confidentiality of discovery materials, to adequately protect information the
  22   parties are entitled to keep confidential, to ensure that the parties are permitted
  23   reasonably necessary uses of such material in preparation for and in the conduct of
  24   trial, to address their handling at the end of the litigation, and serve the ends of
  25   justice, a protective order for such information is justified in this matter. It is the
  26   intent of the parties that information will not be designated as confidential for
  27   tactical reasons and that nothing be so designated without a good faith belief that it
  28   has been maintained in a confidential, non-public manner, and there is good cause

                                                  -3-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 4 of 35 Page ID #:222



   1   why it should not be part of the public record of this case.
   2           1.3     Counsel (without qualifier): Outside Counsel of Record, as defined
   3   below, as well as their support staff and Professional Vendors, as defined below,
   4   acting on their behalf.
   5           1.4     Designated In-House Counsel: In-House Counsel who have access to
   6   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
   7   matter.
   8           1.5     Designating Party: a Party or Non-Party that designates information
   9   or items that it produces in disclosures or in responses to discovery as
  10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  11   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE.”
  12           1.6     Disclosure of Discovery Material: all items or information, regardless
  13   of the medium or manner in which it is generated, stored, or maintained (including,
  14   among other things, testimony, transcripts, and tangible things), that are produced
  15   or generated in disclosures or responses to discovery in the above-captioned
  16   actions.
  17           1.7     Expert: a person with specialized knowledge or experience in a matter
  18   pertinent to the respective litigations who (1) has been retained by a Party or its
  19   counsel to serve as an expert witness or as a consultant in one or more of the
  20   above-captioned actions, (2) is not a current employee of a Party or of a Party’s
  21   competitor, and (3) at the time of retention, is not anticipated to become an
  22   employee of a Party or of a Party’s competitor.
  23           1.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  24   Information or Items: extremely sensitive “CONFIDENTIAL Information or
  25   Items,” disclosure of which to another Party or Non-Party would create a
  26   substantial risk of serious harm that the Designating Party reasonably believes
  27   could not be avoided by less restrictive means.
  28           1.9     “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or

                                                  -4-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 5 of 35 Page ID #:223



   1   Items: extremely sensitive “CONFIDENTIAL Information or Items” representing
   2   computer code (i.e., computer instructions and data definitions expressed in a form
   3   suitable for input to an assembler, compiler or other translator) and associated
   4   comments and revision histories, disclosure of which to another Party or Non-
   5   Party would create a substantial risk of serious harm that the Designating Party
   6   reasonably believes could not be avoided by less restrictive means.
   7           1.10 In-House Counsel: attorneys who are employees of a Party to one of
   8   the above-captioned actions. In-House Counsel does not include Outside Counsel
   9   of Record or any other outside counsel.
  10           1.11 Outside Counsel of Record: attorneys who are not employees of a
  11   Party to an above-captioned action but are retained to represent or advise a Party to
  12   that action and have appeared in the action on behalf of that Party or are affiliated
  13   with a law firm which has appeared on behalf of that Party.
  14           1.12 Party: a party to an above-captioned action, including all of its
  15   officers, directors, employees, consultants, retained experts, and Outside Counsel
  16   of Record (and their support staffs).
  17           1.13 Producing Party: a Party or Non-Party that produces Disclosure or
  18   Discovery Material in an above-captioned action.
  19           1.14 Professional Vendors: persons or entities that provide litigation
  20   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  21   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  22   and their employees and subcontractors.
  23           1.15 Protected Material: any Disclosure or Discovery Material that is
  24   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
  25   ATTORNEYS’ EYES ONLY,” or as “HIGHLY CONFIDENTIAL – SOURCE
  26   CODE.”
  27           1.16 Receiving Party: a Party that receives Disclosure or Discovery
  28   Material from a Producing Party.

                                                 -5-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 6 of 35 Page ID #:224



   1   2.      SCOPE
   2           The protections conferred by this Stipulation and Order cover not only
   3   Protected Material (as defined above), but also (1) any information copied or
   4   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   5   compilations of Protected Material; and (3) any testimony, conversations, or
   6   presentations by Parties or their Counsel that might reveal Protected Material.
   7   However, the protections conferred by this Stipulation and Order do not cover the
   8   following information: (a) any information that is in the public domain at the time
   9   of disclosure to a Receiving Party or becomes part of the public domain after its
  10   disclosure to a Receiving Party as a result of publication not involving a violation
  11   of this Order, including becoming part of the public record through trial, court
  12   order or otherwise; and (b) any information known to the Receiving Party prior to
  13   the disclosure or obtained by the Receiving Party after the disclosure from a source
  14   who obtained the information lawfully and under no obligation of confidentiality
  15   to the Designating Party.
  16           For clarity, nothing herein shall affect the right of the Designating Party to
  17   disclose to its officers, directors, employees, attorneys, consultants or Experts, or
  18   to any other person, its own information. Such disclosure shall not waive the
  19   protections of this Protective Order and shall not entitle other Parties or their
  20   attorneys to disclose such information in violation of it, unless by such disclosure
  21   of the Designating Party the information becomes public knowledge. Similarly,
  22   the Protective Order shall not preclude a Party from showing its own information
  23   to its officers, directors, employees, attorneys, consultants or experts, or to any
  24   other person, which information has been filed under seal by another Party.
  25           Any use of Protected Material at trial shall be governed by a separate
  26   agreement or order.
  27   3.      DURATION
  28           Even after final disposition of each of the above-captioned actions, the

                                                  -6-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 7 of 35 Page ID #:225



   1   confidentiality obligations imposed by this Order shall remain in effect until a
   2   Designating Party agrees otherwise in writing or a court order otherwise directs.
   3   Final disposition shall be deemed to be the later of (1) dismissal of all claims and
   4   defenses in an action, with or without prejudice; and (2) final judgment herein after
   5   the completion and exhaustion of all appeals, rehearings, remands, trials, or
   6   reviews of that action, including the time limits for filing any motions or
   7   applications for extension of time pursuant to applicable law.
   8   4.      DESIGNATING PROTECTED MATERIAL
   9           4.1     Exercise of Restraint and Care in Designating Material for Protection.
  10   Each Party or Non-Party that designates information or items for protection under
  11   this Order must take care to limit any such designation to material that qualifies
  12   under the appropriate standards.
  13           If it comes to a Designating Party’s attention that information or items that it
  14   designated for protection do not qualify for protection at all or do not qualify for
  15   the level of protection initially asserted, that Designating Party must promptly
  16   notify all other Parties in its respective action that it is withdrawing the mistaken
  17   designation.
  18           4.2     Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 4.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced.
  23           Designation in conformity with this Order requires:
  24           (a)     for information in documentary form (e.g., paper or electronic
  25   documents, but excluding transcripts of depositions or other pretrial or trial
  26   proceedings), that the Designating Party affix, to each page that contains protected
  27   material (or, in the event that is not practicable, to the first page of the document),
  28   the legend: (i) for “CONFIDENTIAL” Information or Items, “CONFIDENTIAL,”

                                                  -7-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 8 of 35 Page ID #:226



   1   “CONFIDENTIAL –SUBJECT TO PROTECTIVE ORDER”; (ii) for “HIGHLY
   2   CONFIDENTIAL –ATTORNEYS’ EYES ONLY” Information or Items,
   3   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
   4   CONFIDENTIAL ATTORNEY EYES ONLY,” or “HIGHLY CONFIDENTIAL
   5   – SUBJECT TO PROTECTIVE ORDER – ATTORNEYS’ EYES ONLY”, and
   6   (iii) for “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items,
   7   “HIGHLY CONFIDENTIAL – SOURCE CODE,” or “HIGHLY
   8   CONFIDENTIAL SOURCE CODE,” or “HIGHLY CONFIDENTIAL –
   9   SUBJECT TO PROTECTIVE ORDER – SOURCE CODE.”
  10           A Party or Non-Party that makes original documents or materials (other than
  11   HIGHLY CONFIDENTIAL – SOURCE CODE Information or Items) available
  12   for inspection need not designate them for protection until after the inspecting
  13   Party has indicated which material it would like copied and produced. During the
  14   inspection and before the designation, all of the material made available for
  15   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  16   ONLY.” After the inspecting Party has identified the documents it wants copied
  17   and produced, the Producing Party must determine which documents, or portions
  18   thereof, qualify for protection under this Order. Then, before producing the
  19   specified documents, the Producing Party must affix the appropriate legend (as set
  20   forth above) to each page that contains Protected Material. HIGHLY
  21   CONFIDENTIAL – SOURCE CODE Information or Items shall be treated
  22   according to Paragraph 8 of this Order.
  23           (b)     for testimony given in deposition or in other pretrial or trial
  24   proceedings, that: (i) the Designating Party identify on the record, before the close
  25   of the deposition, hearing, or other proceeding, all protected testimony and specify
  26   the level of protection being asserted, or (ii) within fourteen days after receiving
  27   the deposition transcript, the Designating Party advises the Receiving Party and
  28   court reporter that it is assigning a confidentiality designation to some or all of the

                                                   -8-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 9 of 35 Page ID #:227



   1   transcript. When it is impractical to identify separately each portion of testimony
   2   that is entitled to protection and it appears that substantial portions of the testimony
   3   may qualify for protection, the Designating Party may invoke on the record (before
   4   the deposition, hearing, or other proceeding is concluded) a right to place the
   5   entirety of the testimony under the protection of this Order.
   6           Parties shall give the other parties notice if they reasonably expect a
   7   deposition, hearing or other proceeding to include Protected Material so that the
   8   other parties can ensure that only authorized individuals who have signed the
   9   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
  10   proceedings. The use of a document as an exhibit at a deposition shall not in any
  11   way affect its designation as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  12   ATTORNEYS’ EYES ONLY,” or HIGHLY CONFIDENTIAL – SOURCE
  13   CODE.”
  14           Transcripts containing Protected Material shall have an obvious legend on
  15   the title page that the transcript contains Protected Material, and the title page shall
  16   be followed by a list of all pages (including line numbers as appropriate) that have
  17   been designated as Protected Material and the level of protection being asserted by
  18   the Designating Party. The Designating Party shall inform the court reporter of
  19   these requirements.
  20           (c)     for information produced in some form other than documentary and
  21   for any other tangible items, that the Designating Party affix in a prominent place
  22   on the exterior of the container or containers in which the information or item is
  23   stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  24   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
  25   CODE”.
  26           4.3     Inadvertent Failures to Designate. An inadvertent failure to designate
  27   qualified information or items does not, standing alone, waive the Producing
  28   Party’s right to secure protection under this Order for such material. Upon timely

                                                  -9-
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 10 of 35 Page ID #:228



   1   correction of a designation after recognition by a Producing Party, the Receiving
   2   Party must make reasonable efforts to assure that the material is treated in
   3   accordance with the provisions of this Order.
   4           4.4     Right to Seek Additional Protections. This Order is entered without
   5   prejudice to the right of any Party to seek additional protections from the Court as
   6   may be necessary under particular circumstances.
   7   5.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
   8           5.1     Timing of Challenges. Any Party or Non-Party may challenge a
   9   designation of confidentiality at any time. Unless a prompt challenge to a
  10   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
  11   substantial unfairness, unnecessary economic burdens, or a significant disruption
  12   or delay of the litigation, a Party does not waive its right to challenge a
  13   confidentiality designation by electing not to mount a challenge promptly after the
  14   original designation is disclosed.
  15           5.2     Meet and Confer. The Challenging Party shall initiate the dispute
  16   resolution process by providing written notice of each designation it is challenging
  17   and describing the basis for each challenge. To avoid ambiguity as to whether a
  18   challenge has been made, the written notice must recite that the challenge to
  19   confidentiality is being made in accordance with this specific paragraph of the
  20   Protective Order. The parties shall attempt to resolve each challenge in good faith
  21   and must begin the process by conferring directly (in voice to voice dialogue,
  22   unless other forms of communication prove sufficient) within 14 days of the date
  23   of service of notice. In conferring, the Challenging Party must explain the basis
  24   for its belief that the confidentiality designation was not proper and must give the
  25   Designating Party an opportunity to review the designated material, to reconsider
  26   the circumstances, and, if no change in designation is offered, to explain the basis
  27   for the chosen designation. A Challenging Party may proceed to the next stage of
  28   the challenge process only if it has engaged in this meet and confer process first or

                                                 - 10 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 11 of 35 Page ID #:229



   1   establishes that the Designating Party is unwilling to participate in the meet and
   2   confer process in a timely manner.
   3           5.3     Judicial Intervention. If the Parties cannot resolve a challenge
   4   without court intervention, the Challenging Party may seek relief from the Court,
   5   provided it certifies that it has complied with all meet-and-confer requirements
   6   under this Order and the Local Rules of this Court. The burden of persuasion in
   7   any such challenge proceeding shall be on the Designating Party.
   8   6.      ACCESS TO AND USE OF PROTECTED MATERIAL
   9           6.1     Basic Principles. Absent further Order from the Court, the Receiving
  10   Party may use Protected Material that is disclosed or produced by another Party or
  11   by a Non-Party only for prosecuting, defending, or attempting to settle the above-
  12   captioned action; the Protected Material may not be used for any other purpose.
  13   Protected Material may be disclosed only to the categories of persons and under
  14   the conditions described in this Order. When the litigation has been terminated, a
  15   Receiving Party must comply with the provisions of section 15 below (FINAL
  16   DISPOSITION).
  17           Protected Material must be stored and maintained by a Receiving Party at a
  18   location and in a secure manner that ensures that access is limited to the persons
  19   authorized under this Order.
  20           6.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
  21   otherwise ordered by the court or permitted in writing by the Designating Party,
  22   each Receiving Party may disclose any information or item designated
  23   “CONFIDENTIAL” only to:
  24           (a)     the Receiving Party’s Outside Counsel of Record in the above-
  25   captioned action, as well as employees of said Outside Counsel of Record to whom
  26   it is reasonably necessary to disclose the information for the above-captioned
  27   litigation;
  28           (b)     current (at the time of disclosure) officers, directors, or employees

                                                  - 11 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 12 of 35 Page ID #:230



   1   (including In-House Counsel) of the Receiving Party to whom disclosure is
   2   reasonably necessary for the litigation in which said information is produced, and
   3   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4           (c)     Experts (as defined in this Order) of the Receiving Party in
   5   connection with the above-captioned the litigation, who have signed the
   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and as to whom the
   7   procedures set forth in paragraph 6.5(a), below, have been followed;
   8           (d)     the court and its personnel;
   9           (e)     court reporters and their staff, professional jury or trial consultants,
  10   and Professional Vendors to whom disclosure is reasonably necessary for the
  11   above-captioned litigation;
  12           (f)     during their depositions, witnesses in the action to whom disclosure is
  13   reasonably necessary, unless otherwise agreed by the Designating Party or ordered
  14   by the court. Pages of transcribed deposition testimony or exhibits to depositions
  15   that reveal Protected Material must be separately bound by the court reporter and
  16   may not be disclosed to anyone except as permitted under this Stipulated
  17   Protective Order. Nothing in this provision shall prevent Counsel from disclosing
  18   any evidence or document to a witness during cross-examination; and
  19           (f)     the author or recipient of a document containing the information or a
  20   custodian or other person who otherwise possessed or knew the information or is
  21   employed by the Designating Party.
  22           (g)     other persons or entities, solely as agreed in writing by Outside
  23   Counsel of Record of each Party.
  24           6.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  25   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
  26   in writing by the Designating Party, a Receiving Party may disclose any
  27   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
  28   EYES ONLY” only to:

                                                   - 12 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 13 of 35 Page ID #:231



   1           (a)     the Receiving Party’s Outside Counsel of Record in the action in
   2   which it is produced, as well as employees of said Outside Counsel of Record to
   3   whom it is reasonably necessary to disclose the information in that particular
   4   litigation;
   5           (b)     Designated In-House Counsel of the Receiving Party (1) to whom
   6   disclosure is reasonably necessary for this litigation, and (2) the name(s) of the
   7   Designated In-House Counsel have been provided in this Order, in an Exhibit
   8   attached hereto, or have been otherwise agreed to by the Parties;
   9           (c)     Experts (as defined in this Order) of the Receiving Party in
  10   connection with the above-captioned litigation, who have signed the
  11   “Acknowledgment and Agreement to Be Bound” (Exhibit A), and as to whom the
  12   procedures set forth in paragraph 6.5(a), below, have been followed;
  13           (d)     the court and its personnel;
  14           (e)     court reporters and their staff, professional jury or trial consultants,
  15   and Professional Vendors to whom disclosure is reasonably necessary for the
  16   litigation in which it is produced; and
  17           (f)     the author or recipient of a document containing the information or a
  18   custodian or other person who otherwise possessed or knew the information or is
  19   employed by the Designating Party
  20           (g)     other persons or entities, solely as agreed in writing by Outside
  21   Counsel of Record of each Party.
  22           6.4     Disclosure of “HIGHLY CONFIDENTIAL – SOURCE CODE”
  23   Information or Items. Unless otherwise ordered by the court or permitted in
  24   writing by the Designating Party, a Receiving Party may disclose any information
  25   or item designated “HIGHLY CONFIDENTIAL – SOURCE CODE” only to the
  26   following persons:
  27           (a)     the Receiving Party’s Outside Counsel of Record in the above-
  28   captioned action in which it is produced as well as employees of such Outside

                                                   - 13 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 14 of 35 Page ID #:232



   1   Counsel of Record to whom it is reasonably necessary to disclose the information
   2   for that particular litigation;
   3           (b)     Experts (as defined in this Order) of the Receiving Party (1) to whom
   4   disclosure is reasonably necessary for the litigation in which it is produced, (2)
   5   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
   6   and (3) as to whom the procedures set forth in paragraph 6.5(a), below, have been
   7   followed; and
   8           (c)     the court and its personnel;
   9           (d)     court reporters and their staff, professional jury or trial consultants,
  10   and Professional Vendors to whom disclosure is reasonably necessary for the
  11   litigation in which it is produced; and
  12           (e)     the author or recipient of a document containing the information or a
  13   custodian or other person who otherwise possessed or knew the information or is
  14   employed by the Designating Party.
  15           6.5     Procedures for Approving or Objecting to Disclosure of
  16   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  17   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items
  18   to Experts.
  19           (a)     Unless otherwise ordered by the court or agreed to in writing by the
  20   Designating Party (and with the exception of any experts that have been disclosed
  21   and approved by the parties prior to the entry of this stipulated protective order), a
  22   Receiving Party that seeks to disclose to an Expert (as defined in this Order) any
  23   information or item that has been designated “CONFIDENTIAL,” “HIGHLY
  24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY
  25   CONFIDENTIAL – SOURCE CODE” pursuant to paragraphs 6.2(c), 6.3(c) and
  26   6.4(b) first must make a written disclosure via e-mail to the Designating Party’s
  27   Outside Counsel of Record that (1) sets forth the full name of the Expert and the
  28   city and state of his or her primary residence, (2) attaches a copy of the Expert’s

                                                   - 14 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 15 of 35 Page ID #:233



   1   current resume, including a list of publications from the past ten years and a list of
   2   any patents the Expert is identified as an inventor of, and (3) identifies (by name
   3   and number of the case and location of court) any litigation in connection with
   4   which the Expert has offered expert testimony, including through a declaration,
   5   report, or testimony at a deposition or trial, during the preceding four years. The
   6   Designating Party shall have five (5) business days after such notice is given to
   7   object in writing via e-mail to the Receiving Party’s Outside Counsel of Record
   8   that made the written e-mail request disclosing the Expert.
   9           (b)     A Receiving Party that makes a request and provides the information
  10   specified in the preceding respective paragraphs shall not disclose the subject
  11   Protected Material to the identified Expert until expiration of the 5-day notice
  12   period. Any such objection must set forth in detail the grounds on which it is
  13   based. If during the notice period the Designating Party serves an objection upon
  14   the Receiving Party desiring to disclose Protected Material to the Expert, there
  15   shall be no disclosure of Protected Material to such individual pending resolution
  16   of the objection.
  17           (c)     A Receiving Party that receives a timely written objection must meet
  18   and confer with the Designating Party (through direct voice to voice dialogue) to
  19   try to resolve the matter by agreement within three (3) business days after the
  20   written objection is served, unless another timeframe is agreed to by the parties.
  21   The Designating Party shall then have seven calendar days after the parties’ meet
  22   and confer to, if no agreement is reached, seek relief from the Court, provided it
  23   certifies that it has complied with all meet-and-confer requirements under this
  24   Order and the Local Rules of this Court. Any motion filed pursuant to this
  25   paragraph must describe the circumstances with specificity, and set forth in detail
  26   the reasons why the disclosure to the Expert should not be made. In addition, any
  27   such motion must be accompanied by a competent declaration describing the
  28   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content

                                                 - 15 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 16 of 35 Page ID #:234



   1   of the meet and confer discussions) and setting forth the reasons advanced by the
   2   Designating Party for its refusal to approve the disclosure.
   3            No document designated by a Designating Party as Protected Material shall
   4   be disclosed by a Receiving Party to an Expert until after the individual has signed
   5   the “Acknowledgment and Agreement to Be Bound” (Exhibit A). Such written
   6   agreement shall be retained by the Outside Counsel of Record for the party that has
   7   retained the Expert, but need not be disclosed to any other Party.
   8            In any such proceeding, the Designating Party opposing disclosure to the
   9   Expert shall bear the burden of proving that the risk of harm that the disclosure
  10   would entail (under the safeguards proposed) outweighs the Receiving Party’s
  11   need to disclose the Protected Material to its Expert.
  12            6.6    It is understood that Outside Counsel of Record for a Party may give
  13   advice and opinions to his or her client based on his or her evaluation of
  14   information designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
  15   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
  16   CODE” which is provided from the opposing Party to such Outside Counsel of
  17   Record in his or her respective action, provided that such rendering of advice and
  18   opinions shall not reveal the content of such information, other than in summary
  19   form, except by prior written agreement with counsel for the Designating Party.
  20   For the avoidance of doubt, nothing in this provision permits the use or disclosure
  21   by a party in one of the above-captioned actions of Confidential Information or
  22   Items originally produced by a Defendant in another of the above-captioned
  23   actions absent agreement of the producing Defendant and/or separate order of the
  24   Court.
  25   7.       PROSECUTION BAR
  26            7.1    Prosecution Bar. Individuals associated with a Receiving Party,
  27   including Outside Counsel of Record, In-House Counsel, and Experts (and any
  28   employees of such individuals) who directly or indirectly review any technical

                                                 - 16 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 17 of 35 Page ID #:235



   1   HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or HIGHLY
   2   CONFIDENTIAL – SOURCE CODE information (“Prosecution Bar
   3   Information”) are thereafter prohibited from being involved, directly or indirectly,
   4   in the prosecution of patent applications relating to the Prosecution Bar
   5   Information produced or at issue in this case. For purposes of this paragraph,
   6   “prosecution” includes directly or indirectly participating in or advising regarding
   7   the drafting or amending of any claims (including without limitation advising on,
   8   consulting on, preparing, prosecuting, drafting, editing or amending of the
   9   applications, specifications, claims or responses to office actions, or otherwise
  10   affecting the disclosure in patent applications or specifications or the scope of
  11   claims in patents or patent applications, or supervision of the aforementioned).
  12   Nothing in this Paragraph shall prohibit any individual from representing a party
  13   whose patent is challenged in a reissue protest, ex parte reexamination, inter partes
  14   reexamination, post-grant review, or covered business method proceeding, except
  15   that the individual is prohibited from participating directly or indirectly in or
  16   advising regarding the drafting or modification of any claim or amendment to any
  17   claim. This Prosecution Bar shall begin when the Prosecution Bar Information is
  18   first reviewed or otherwise learned by the affected individual and shall end on the
  19   two year anniversary following the date of final termination of this action. Nothing
  20   herein shall prevent any person from sending non-confidential prior art to an
  21   attorney involved in patent prosecution for purposes of ensuring that such prior art
  22   is submitted to the U.S. Patent and Trademark Office (or any similar agency of a
  23   foreign government) in order to comply with such person’s duty of candor.
  24   Nothing in this provision shall prohibit any Counsel or In-House Counsel from
  25   discussing any aspect of this case that is reasonably necessary for the prosecution
  26   or defense of the claims in this litigation. The parties expressly agree that the
  27   prosecution bar set forth herein shall be personal to any person who reviews
  28   Prosecution Bar Information and shall not be imputed to any other persons or

                                                - 17 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 18 of 35 Page ID #:236



   1   attorneys at the person’s law firm or company unless information concerning the
   2   Prosecution Bar Information were communicated to such person by one who
   3   reviewed the materials.
   4   8.      SOURCE CODE
   5           (a)     To the extent production of source code becomes necessary in this
   6   case, a Producing Party may designate source code as “HIGHLY
   7   CONFIDENTIAL – SOURCE CODE” if it comprises or includes confidential,
   8   proprietary or trade secret source code. Source code includes, but is not limited to,
   9   files in computer programming languages, including, but not limited to, C++, Java,
  10   and Flash. For the avoidance of doubt, the Producing Party may designate as
  11   source code make files, link files, intermediate output files, executable files, header
  12   files, resource files, library files, module definition files, map files, object files,
  13   linker files, browse info files, debut files, algorithms, pseudocode, object code,
  14   microcode, register transfer language, hardware description language, manifests,
  15   and other human-readable files used in the generation, building or compiling of
  16   software or firmware, as well as any and all programmer notes, annotations, and
  17   other comments of any time thereto and accompanying the code. Production or
  18   designation of HIGHLY CONFIDENTIAL – SOURCE CODE shall not be
  19   construed as a representation or admission by a party that HIGHLY
  20   CONFIDENTIAL – SOURCE CODE is properly discoverable in this action, nor
  21   does the inclusion of HIGHLY CONFIDENTIAL – SOURCE CODE as part of
  22   this agreement obligate any party to produce HIGHLY CONFIDENTIAL –
  23   SOURCE CODE.
  24           (b)     Protected Material designated as “HIGHLY CONFIDENTIAL –
  25   SOURCE CODE” may be disclosed only to the individuals as set forth in
  26   Paragraph 6.4, who have been identified to the Producing Party at least three
  27   calendar days in advance of the first time such person reviews the source code.
  28   Nothing in this Paragraph supersedes a Receiving Party’s obligation to disclose an

                                                  - 18 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 19 of 35 Page ID #:237



   1   Expert under Paragraph 6.5. In the event of a conflict between the timelines
   2   disclosed in Paragraph 6.5 and this Paragraph, Paragraph 6.5’s timelines shall
   3   control.
   4            (c)    The following additional restrictions shall apply to the inspection and
   5   production of HIGHLY CONFIDENTIAL - SOURCE CODE, unless otherwise
   6   advised in writing by the Designating Party or otherwise Ordered by the Court:
   7                         (i)     Any source code shall be made available for inspection,
   8   in electronic (e.g., native) format. The Producing Party shall produce source code
   9   for inspection in electronic (e.g., native) format at the office of its outside counsel
  10   in California, or at another location agreed to in writing by the parties. Any single
  11   reviewing session (conducted during one business day or during consecutive
  12   business days of review) shall be conducted during regular business hours (9:00
  13   A.M. to 6:00 P.M. local time) on at least three (3) business days’ written
  14   (including email) notice, or during such other hours as may be mutually and
  15   reasonably agreed upon on reasonable notice.
  16                         (ii)    Source code shall be produced for inspection and review
  17   subject to the following provisions, unless otherwise agreed by the Producing
  18   Party:
  19                         (iii)   The source code shall be made available for inspection
  20   on a secured computer (i.e., the computer may not be linked to any network,
  21   including a local area network, an intranet, or the Internet, and may not be
  22   connected to any printer or storage device other than the internal hard disk drive of
  23   the computer) in a secured location at the offices of the Producing Party’s outside
  24   litigation counsel (the “Source Code Computer”). The Source Code Computer
  25   may be password protected and shall have the Source Code stored on a hard drive
  26   contained inside the computer. The Producing Party shall produce source code in
  27   computer searchable format on the stand-alone computer. The Source Code
  28   computer, as produced by the Producing Party, shall include the following

                                                  - 19 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 20 of 35 Page ID #:238



   1   software: (1) Notepad ++ v. 7.9.5; and (2) Microsoft Visual Studio Community
   2   2019. Snap shall demonstrate to Sanderling that the software referenced in the
   3   prior sentence includes appropriate search functionality. The Source Code
   4   Computer shall, at the Receiving Party’s request (which request shall include an
   5   explanation of why additional review or analysis software is necessary) made at
   6   least seven (7) days in advance of the inspection, include additional reasonable and
   7   commercially-available searching and/or analysis tools appropriate for the type of
   8   Source Code (if there is a cost for the analysis tools, the Receiving Party shall bear
   9   the cost of such tools; if there is disagreement regarding such a request for
  10   additional tools the parties may refer the dispute to this Court for resolution). To
  11   the extent that such tools record local working files or other records reflecting
  12   work performed by the Receiving Party, such files and records shall not be
  13   reviewed, altered, or deleted by the Producing Party.
  14                       (iv)   Except as otherwise provided in this Protective Order,
  15   the Receiving Party shall not make any copies of the source code, whether
  16   physical, electronic or otherwise, and may not remove anything from the Source
  17   Code Computer. The Producing Party shall provide means for the Receiving Party
  18   to identify print outs during the review. Use or possession of any input/output
  19   device (e.g., USB memory stick, mobile phone or tablet, camera or any camera
  20   enabled device, CD, floppy disk, portable hard drive, laptop/computer, or any
  21   device that can access the Internet or any other network or external system, et
  22   cetera) is prohibited while accessing the Source Code Computer. The Receiving
  23   Party shall not use any outside electronic device to copy, record, photograph or
  24   otherwise reproduce the source code in any way. The Producing Party may
  25   exercise supervision from outside the review location over the Receiving Party
  26   when the Receiving Party is in the location with the Source Code Computer. Such
  27   supervision, however, shall not entail review of any work product generated by the
  28   Receiving Party (e.g., monitoring the screen of the Source Code Computer,

                                               - 20 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 21 of 35 Page ID #:239



   1   monitoring any surface reflecting any notes or work product of the Receiving
   2   Party, or monitoring the key strokes of the Receiving Party). There will be no
   3   video supervision by any Producing Party.
   4                       (v)    The electronic source code shall be produced as it is kept
   5   in the normal course of business, or as it would be collected in the normal course
   6   of business. The Receiving Party’s outside counsel and/or Experts shall be entitled
   7   to take handwritten notes relating to the source code. Such notes shall be labeled
   8   “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such notes are permitted only
   9   when reasonably necessary to guide the note taker’s use of later-requested paper
  10   copies of the source code and may only include the names of files, folders,
  11   directories, subroutines, variables, and line numbers, so long as they do not include
  12   actual source code. Otherwise, no copies of all or any portion of the source code
  13   may leave the room in which the source code is inspected except as otherwise
  14   provided in this Protective Order. Further, no other written or electronic record of
  15   the source code is permitted except as otherwise provided in this Protective Order.
  16                       (vi)   The Producing Party shall include on the Source Code
  17   Computer a list of all files (including source code) available for review on the
  18   Source Code Computer.
  19                       (vii) No notes may be taken during the source code review
  20   except as specified in section 8(c)(v).
  21                       (viii) The Receiving Party may request one (1) hard copy
  22   printout of the specific lines, pages, or files of the Source Code that the Receiving
  23   Party believes in good faith are necessary to understand a relevant feature of an
  24   accused instrumentality. Using the software available on the Source Code
  25   Computer, which the Producing Party will ensure is sufficient to create the
  26   production contemplated herein, the Receiving Party shall create PDFs of the
  27   printed copies the Receiving Party is requesting and save them in a folder on the
  28   desktop of the inspection computer named “Print Requests” with a subfolder

                                                 - 21 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 22 of 35 Page ID #:240



   1   identifying the date of the request. The PDF printouts must include identifying
   2   information, including the full file path and file name, page number, and/or line
   3   numbers such that the Producing Party may identify where the source code is
   4   located in the original production. Such PDF printouts are to be of minimum 10-
   5   point, fixed-width font, and shall not exceed sixty-five (65) lines of text per page.
   6   The Receiving Party shall request PDF printouts of only such portions of source
   7   code as are relevant to the claims and defenses in the case and are reasonably
   8   necessary for such purpose. In no event may the Receiving Party request printouts
   9   of entire files as an alternative to reviewing HIGHLY CONFIDENTIAL –
  10   SOURCE CODE in the first instance. However, if the Receiving Party needs
  11   additional time to review relevant HIGHLY CONFIDENTIAL – SOURCE CODE,
  12   such additional time shall not be unreasonably denied to the Receiving Party and
  13   the parties shall work together in good faith to ensure that the Receiving Party has
  14   adequate time to review the HIGHLY CONFIDENTIAL – SOURCE CODE. In
  15   the event that the Receiving Party requests more than 40 consecutive pages, or an
  16   aggregate of more than 800 pages, of print outs of source code, the parties shall
  17   have a meet and confer in good faith. In the event that the parties cannot reach a
  18   resolution, the parties shall proceed under Local Rule 37-2. If the Producing Party
  19   objects in any manner to the production of the requested source code (e.g., the
  20   request is too voluminous), the Producing Party shall make such objection known
  21   to the Receiving Party within five (5) business days of the identification of any
  22   files by the Receiving Party. If, after meeting and conferring, the Producing Party
  23   and the Receiving Party cannot resolve the objection, the Producing Party shall be
  24   entitled to seek a judicial resolution of whether or not the identified source code in
  25   question is reasonably necessary to any case preparation activity, pursuant to the
  26   dispute resolution procedure and timeframes set forth herein whereby the
  27   Producing Party is the “Challenging Party,” and the Receiving Party is the
  28   “Designating Party” for purposes of dispute resolution.

                                                - 22 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 23 of 35 Page ID #:241



   1                       (ix)   At the request of the Receiving Party, in the absence of
   2   any objection the Producing Party shall provide within five (5) business days of
   3   such request, paper copies of the .PDF printouts identified at the time of inspection
   4   by the Receiving Party. The Producing Party shall print, label such files with the
   5   file’s complete path name, and append production numbers and the designation
   6   “HIGHLY CONFIDENTIAL – SOURCE CODE” or “HIGHLY
   7   CONFIDENTIAL--SUBJECT TO PROTECTIVE ORDER--SOURCE CODE.”
   8   The paper copies must be kept in a secured location (i.e., an access-restricted
   9   location such as a restricted conference room or locked drawer) at the offices of
  10   the Receiving Party’s Outside Counsel at all times. The Receiving Party may
  11   make no more than five additional paper copies of any portions of the source code
  12   files, not including copies attached to court filings. Except for when such
  13   additional paper copies are being used in deposition, any such additional paper
  14   copies shall be kept in a secured location (i.e., an access-restricted location such as
  15   a restricted conference room or locked drawer) at the offices of the Receiving
  16   Party’s Outside Counsel. The Receiving Party shall only make additional paper
  17   copies if such additional copies are (1) necessary to prepare court filings,
  18   pleadings, or other papers (including a testifying expert’s expert report), or (2)
  19   necessary for deposition, at the conclusion of which all copies except the copy
  20   used as an exhibit or copies retained by Producing Party’s counsel shall be
  21   destroyed.
  22                       (x)    The Receiving Party may make and use electronic
  23   snippets and images of the source code if necessary for court filings, expert
  24   reports, discovery responses, trial exhibits, demonstrative exhibits and other
  25   similar documents (including drafts thereof). Except for the final version of a
  26   document that will be filed under seal, the Receiving Party must at all times
  27   password protect any such electronic copies with a password comprising at least
  28   ten characters which include at least the following: a lower case letter, a capital

                                                - 23 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 24 of 35 Page ID #:242



   1   letter, a number, and a special character. All such documents shall be clearly
   2   marked “HIGHLY CONFIDENTIAL – SOURCE CODE” and, if filed, shall be
   3   filed under seal.
   4                       (xi)   Except as provided in Section 8(c)(x) of this Protective
   5   Order, the Receiving Party shall not make any electronic copies of the electronic
   6   source code (e.g., Receiving Party may not create electronic images, or any other
   7   images, or make electronic copies, of the source code from any paper copy of
   8   source code for use in any manner--including by way of example only, the
   9   Receiving Party and any persons receiving source code from Receiving Party may
  10   not scan the source code to a PDF or photograph the code). The Receiving Party
  11   may electronically transmit the password protected documents referenced in
  12   Section 8(c)(x) above to persons authorized to view HIGHLY CONFIDENTIAL --
  13   SOURCE CODE INFORMATION pursuant to Sections 6.4(a) and (b) of this
  14   Protective Order, as well as Professional Vendors to whom disclosure is
  15   reasonably necessary for the above-caption litigation and who have signed the
  16   “Acknowledgment and Agreement to Be Bound.” Any such electronic
  17   transmission must be password protected, and the password should not be
  18   identified in the same communication attaching the password protected file. Except
  19   as permitted herein, unless agreed in advance by the parties in writing, images or
  20   electronic copies of source code shall not be included in correspondence
  21   (references to production numbers shall be used instead).
  22                       (xii) Materials inadvertently left by the Receiving Party in the
  23   source code viewing room do not operate as a waiver of the attorney work product
  24   doctrine or any other applicable privilege and shall be returned to the owner
  25   promptly. The Producing Party shall not be responsible for any items left in the
  26   source code viewing room.
  27                       (xiii) Copies of HIGHLY CONFIDENTIAL – SOURCE
  28   CODE that are marked as deposition exhibits shall not be provided to the court

                                               - 24 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 25 of 35 Page ID #:243



   1   reporter or attached to deposition transcripts; rather, the deposition record shall
   2   clearly identify the exhibit by its production numbers and the Party that brought
   3   the source code to the deposition will keep possession of the marked deposition
   4   HIGHLY CONFIDENTIAL – SOURCE CODE exhibit. If the deposition exhibit
   5   has been marked up or altered in any way by the deponent, the Receiving Party
   6   shall store the exhibit in its marked form and provide one copy to outside counsel
   7   for the other Party.
   8                          (xiv) Outside Counsel of Record for the Receiving Party with
   9   custody of HIGHLY CONFIDENTIAL – SOURCE CODE information shall
  10   maintain a source code log containing the following information: (1) the identity of
  11   each person granted access to the HIGHLY CONFIDENTIAL – SOURCE CODE
  12   information, and (2) the first date on which such access was granted. Outside
  13   litigation counsel for the Receiving Party shall produce, upon request, each such
  14   source code log to the Producing Party within twenty (20) days after the final
  15   judgment herein after the completion and exhaustion of all appeals, rehearings,
  16   remands, trials, or reviews of that action, including the time limits for filing any
  17   motions or applications for extension of time pursuant to applicable law. The
  18   Producing Party shall also be entitled to each such source code log during the
  19   pendency of litigation upon a showing of good cause.
  20                          (xv) Nothing in this Productive Order shall be construed to
  21   limit how a Producing Party may maintain material designated as HIGHLY
  22   CONFIDENTIAL-SOURCE CODE. Any document containing five or more
  23   pages of HIGHLY CONFIDENTIAL – SOURCE CODE may be produced for
  24   inspection subject to the protocol set forth in this Paragraph 8; however such
  25   documents shall not count against the limit of printouts set forth in Paragraph
  26   8(c)(viii).
  27   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
  28

                                                 - 25 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 26 of 35 Page ID #:244



   1           PRODUCED IN OTHER LITIGATION
   2           If a Party is served with a subpoena or a court order issued in other litigation
   3   that compels disclosure of any information or items designated in this action as
   4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   5   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” that Party must:
   6           (a)     promptly notify in writing the Designating Party. Such notification
   7   shall include a copy of the subpoena or court order;
   8           (b)     promptly notify in writing the Party who caused the subpoena or order
   9   to issue in the other litigation that some or all of the material covered by the
  10   subpoena or order is subject to this Protective Order. Such notification shall
  11   include a copy of this Stipulated Protective Order; and
  12           (c)     cooperate with respect to all reasonable procedures sought to be
  13   pursued by the Designating Party whose Protected Material may be affected. If the
  14   Designating Party timely seeks a protective order, the Party served with the
  15   subpoena or court order shall not produce any information designated in this action
  16   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  17   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a
  18   determination by the court from which the subpoena or order issued, unless the
  19   Party has obtained the Designating Party’s permission. The Designating Party
  20   shall bear the burden and expense of seeking protection in that court of its
  21   confidential material—and nothing in these provisions should be construed as
  22   authorizing or encouraging a Receiving Party in this action to disobey a lawful
  23   directive from another court.
  24           Other Proceedings. Any person or party subject to this order who becomes
  25   subject to a motion to disclose another party’s information designated
  26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  27   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” pursuant to this
  28   order shall promptly notify that party of the motion so that the party may have an

                                                 - 26 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 27 of 35 Page ID #:245



   1   opportunity to appear and be heard on whether that information should be
   2   disclosed.
   3   10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   4           PRODUCED IN THIS LITIGATION
   5           (a)     The terms of this Order are applicable to information produced
   6   pursuant to a subpoena by a Non-Party in the above-captioned action and
   7   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
   8   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
   9   CODE.” Nothing in these provisions should be construed as prohibiting a Non-
  10   Party from seeking additional protections.
  11   11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13   Protected Material to any person or in any circumstance not authorized under this
  14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  15   writing the Designating Party of the unauthorized disclosures, (b) use its best
  16   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
  17   person or persons to whom unauthorized disclosures were made of all the terms of
  18   this Order, and (d) request such person or persons to execute the “Acknowledgment
  19   and Agreement to Be Bound” that is attached hereto as Exhibit A.
  20   12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  21           PROTECTED MATERIAL
  22           Pursuant to Federal Rule of Evidence 502, the inadvertent production or
  23   disclosure of any document or thing (including information and Protected
  24   Material) otherwise protected by the attorney-client privilege, work-product
  25   immunity, or other privilege or immunity shall not operate as a waiver of any such
  26   privilege or immunity. If any Receiving Party recognizes that any Producing Party
  27   (or Non-Party) may have inadvertently produced such protected information, it
  28   shall notify the Producing Party promptly, and follow such procedures as set forth

                                                 - 27 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 28 of 35 Page ID #:246



   1   in this Order. If, after recognizing that privileged information has been produced
   2   or disclosed (through notice by a Receiving Party or otherwise), the Producing
   3   Party who made the inadvertent production or disclosure sends to each Receiving
   4   Party a written request for return of the inadvertently produced or disclosed
   5   document or thing within a reasonably prompt period of time. Within seven (7)
   6   business days of receiving such a request, the Receiving Party shall (a) return to
   7   the Producing Party all such documents and things identified by the Producing
   8   Party as being protected by the attorney-client privilege, work-product immunity,
   9   or other privilege or immunity and as having been inadvertently produced, and (b)
  10   delete any electronic records thereof (with the exception of back-up tapes or other
  11   archival media, which should be treated in accordance with standard retention
  12   policies). The Receiving Party shall not utilize the information contained in the
  13   inadvertently produced documents or things for any purpose, or disseminate or
  14   transmit such information, except as provided in subparagraph (a) below.
  15                   (a)   If the Receiving Party wishes to contest that any such document
  16   or thing is protected by the attorney-client privilege or by work-product immunity,
  17   the Receiving Party shall so notify the Producing Party in writing when the
  18   document or thing is returned to the Producing Party (“Notice of Disputed
  19   Designation”). The Receiving Party may retain one (1) copy of the document(s) or
  20   thing(s) at issue for the purposes of filing a motion to contest the designation. The
  21   copy retained by the Receiving Party must be sequestered, and may not be used for
  22   any purpose except to present the information to the Court for a determination of
  23   the claim of privilege.
  24                   (b)   Within five (5) business days after receiving a Notice of
  25   Disputed Designation, the Producing Party shall provide to the Receiving Party for
  26   each such document or thing a description of the basis for the claim of privilege or
  27   immunity.
  28                   (c)   Within five (5) business days after receiving such description,

                                                 - 28 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 29 of 35 Page ID #:247



   1   the Receiving Party may seek relief from the Court to compel production of such
   2   documents and things, the protection of which is still disputed. Any motion filed
   3   pursuant to this paragraph shall be filed under seal in accordance with the
   4   procedures set forth herein for filing Protected Material with the court. If the
   5   Receiving Party seek relief from the Court within such five (5) business-day
   6   period, the one (1) copy, if any, retained by the Receiving Party as set forth in
   7   subparagraph (a) of this section 12 shall be immediately returned to the Producing
   8   Party. Likewise, in the event that the Court rejects the Receiving Party’s challenge
   9   to the privileged status of the inadvertent production, the one (1) copy, if any,
  10   retained by the Receiving Party as set forth in subparagraph (a) of this section 12
  11   shall be immediately returned to the Producing Party.
  12                   (d)   With respect to documents and things generated by the
  13   Receiving Party, which documents and things contain information derived from
  14   such inadvertently produced documents and things, if the Receiving Party does not
  15   notify the Producing Party that the Receiving Party disputes the claims of attorney-
  16   client privilege or work-product immunity, or if the Court rejects any challenge by
  17   the Receiving Party to the privileged status of the inadvertent production, the
  18   Receiving Party shall make reasonable efforts to either destroy the derivative
  19   documents and things or redact from them all such derivative privilege or work-
  20   product information in a manner such that the derivative information cannot in any
  21   way be retrieved or reproduced.
  22                   (e)   The procedures set forth in this section 12 for challenging the
  23   privileged status of an inadvertent production shall not result in any waiver of the
  24   attorney-client privilege, the work product immunity, or any other privilege or
  25   immunity. There shall be no waiver of the attorney-client privilege, the work
  26   product immunity, or any other privilege or immunity for an inadvertent disclosure
  27   or production if the Producing Party complies with the procedures set forth in this
  28   Section 12 with respect to such inadvertent disclosure or production.

                                                 - 29 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 30 of 35 Page ID #:248



   1   13.             MISCELLANEOUS
   2           13.1 Right to Further Relief. Nothing in this Order abridges the right of
   3   any person to seek its modification by the Court in the future.
   4           13.2 Right to Assert Other Objections. By stipulating to the entry of this
   5   Protective Order no Party waives any right it otherwise would have to object to
   6   disclosing or producing any information or item on any ground not addressed in
   7   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   8   any ground to use in evidence of any of the material covered by this Protective
   9   Order.
  10           13.3 Filing Protected Material. All documents of any nature, including
  11   briefs, that have been designated as “CONFIDENTIAL” or “HIGHLY
  12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  13   CONFIDENTIAL – SOURCE CODE” and that are filed with the Court, shall be
  14   filed under seal in accordance with the Local Rules of the United States District
  15   Court for the Central District of California. The parties filing any brief,
  16   memorandum, motion, letter or other document (a “Filing”) under seal with the
  17   Court because the Filing would disclose information from a document that is
  18   otherwise required to be filed under seal pursuant to the provisions of this
  19   Stipulation and Order shall comply with the provisions set forth in this Stipulation
  20   and Order, including the procedures for filing and marking such materials as set
  21   forth above. Any Party who objects to the continued restriction on public access to
  22   any document filed under seal pursuant to the provisions of this Stipulation and
  23   Order shall give written notice of his objection to the Designating Party. A Party
  24   does not waive its right to challenge a confidentiality designation by electing not to
  25   mount a challenge promptly after the original designation is disclosed.
  26   14.     RESTRICTIONS RELATING TO THE EXPORT OF HIGHLY
  27   CONFIDENTIAL – ATTORNEY EYES’ ONLY AND HIGHLY
  28   CONFIDENTIAL – SOURCE CODE.

                                                - 30 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 31 of 35 Page ID #:249



   1           Absent further agreement or Court Order, no HIGHLY CONFIDENTIAL –
   2   ATTORNEYS’ EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE
   3   may leave the territorial boundaries of the United States of America. Without
   4   limitation, this prohibition extends to physical hard copies of any material
   5   designated under this order and electronic data. The viewing of materials
   6   designated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY or
   7   HIGHLY CONFIDENTIAL – SOURCE CODE through electronic means outside
   8   the territorial United States of America is similarly prohibited.
   9   15.     FINAL DISPOSITION
  10   Within 60 days after the final disposition of an above-captioned action, as defined
  11   in paragraph 3, each Receiving Party must return all Protected Material to the
  12   Producing Party or destroy such material. Whether the Protected Material is
  13   returned or destroyed, the Receiving Party must submit a written certification to the
  14   Producing Party (and, if not the same person or entity, to the Designating Party) by
  15   the 60-day deadline confirming the return or destruction of the Protected Material.
  16   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
  17   pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  18   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  19   work product, and consultant and expert work product, even if such materials
  20   contain Protected Material. Any such archival copies that contain or constitute
  21   Protected Material remain subject to this Protective Order as set forth in Section 3
  22   (DURATION).
  23
  24
  25
  26
  27
  28

                                                - 31 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 32 of 35 Page ID #:250



   1   Dated: April 15, 2021           Respectfully submitted,
   2
                                       By: /s/ _Manny J. Caixeiro___
   3                                   MANNY J. CAIXEIRO (Bar No. 320473)
   4                                   manny.caixeiro@dentons.com
                                       DENTONS US LLP
   5                                   601 South Figueroa Street
   6                                   Suite 2500
                                       Los Angeles, CA 90017
   7
   8                                   TIMOTHY J. CARROLL
                                       (admitted pro hac vice)
   9                                   tim.carroll@dentons.com
  10                                   DENTONS US LLP
                                       233 South Wacker Drive
  11                                   Suite 5900
  12                                   Chicago, IL 60606-6361
  13                                   Attorneys for Plaintiff
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           - 32 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 33 of 35 Page ID #:251



   1                                   By: /s/ Jennifer Klein Ayers
                                       Scott R. Miller (SBN 112656)
   2                                   smiller@sheppardmullin.com
                                       SHEPPARD, MULLIN, RICHTER &
   3                                     HAMPTON LLP
                                       333 South Hope Street, 43rd Floor
   4                                   Los Angeles, CA 90071
   5
                                       Steven G. Schortgen
   6                                   (admitted Pro Hac Vice)
   7                                   Jennifer Klein Ayers
                                       (admitted Pro Hac Vice)
   8                                   SHEPPARD, MULLIN, RICHTER &
                                          HAMPTON LLP
   9
                                       2200 Ross Ave, 24th Floor
  10                                   Dallas, Texas 75201
                                       Jesse Salen (SBN 292043)
  11                                   SHEPPARD, MULLIN, RICHTER &
  12                                      HAMPTON LLP
                                       12275 El Camino Real, Ste. 200
  13                                   San Diego, CA 92130-4092
  14                                   Telephone: (858) 720-8964
                                       Facsimile: (858) 523-6722
  15                                   jsalen@sheppardmulin.com
  16
                                       Attorneys for Defendant
  17
  18
       SO ORDERED:
  19
  20   DATED: April 19, 2021              _______________________________
  21
                                          HON. GEORGE H. WU, U.S. District Judge
  22
  23
  24
  25
  26
  27
  28

                                           - 33 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 34 of 35 Page ID #:252



   1           Pursuant to Local Rule 5-4.3.4, I, Manny J. Caixeiro, attest that all
   2   signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   3   content and have authorized the filing.
   4
                                                 /s/ Manny J. Caixeiro
   5                                                 Manny J. Caixeiro
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 - 34 -
       118038140\V-1
Case 2:21-cv-02324-GW-JC Document 112 Filed 04/19/21 Page 35 of 35 Page ID #:253



   1                               CERTIFICATE OF SERVICE
   2           I hereby certify that I electronically filed the foregoing with the Clerk of the
   3   Court using the CM/ECF system which will send notification of such filing to the
   4   Electronic Service List for this case.
   5   Executed on April 15, 2021.
   6
                                                 /s/ Manny J. Caixeiro
   7                                             Manny J. Caixeiro
   8                                             Attorneys for Plaintiff
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 - 35 -
       118038140\V-1
